DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallbott et al (WO 2016/034531 A1) in view of Hemsley et al (US 2007/0131462 A1).

Regarding Claim 1, Wallbott teaches a stowage and removal system (1) for rollable containers in a vehicle, as illustrated at  figures 1-19 and as mentioned at p. 1, lines 1 and 2, i.e., “…a trolley arrangement of a galley of a vehicle, especially an aircraft…”, the system comprising:
a receiving frame (2) with an insertion opening for insertion and removal of a container (3, 4) and with a first wall lying opposite the insertion opening, as illustrated in figures 3 and 4;
at least one first locking device, i.e., trolley handling device (5), as illustrated in figure 14, interacting with locking bolt (19), as illustrated in figure 19, for releasably locking a container (3, 4) arranged in the receiving frame (2) at the first wall;
a first control element, i.e., handling grip (13), as illustrated in figures 1, 2 and 5, for actuating the at least one first locking device (5);
a removal device (9, 10, 11, 13, 17), as illustrated in figures 13a-13e, noting the mention of pulling/pushing bar (9) with a first engagement body, i.e., hook (10) or hook (19) configured to be brought into engagement with a side of a container (3, 4) directed towards the first wall, noting that the hook appears to engage with a first corner and front side of container (4), as illustrated in figure 7, wherein the removal device (9, 10, 11, 13, 17) is configured to move the first engagement body (10, 19) from a region near the wall in the direction of the insertion opening, and vice versa, as illustrated in figures 3, 4, 6a-6d, 7, 13a-13e and 14; and
a removal control element, i.e, handling grip (13) or bar (11), as illustrated in figures 1, 2, 5, 6a-6d and 7, for example, coupled to the removal device (9, 10, 11, 13, 17) for selectively moving the first engagement body (10),
wherein the first control element (5, 13) and the removal control element (5, 11, 13) are arranged in a region of the insertion opening.
Regarding Claim 1, Wallbott further teaches wherein the receiving frame (2) comprises an upper boundary face comprising a depression configured to accommodate the removal control element (5) in a first position of the removal control element, i.e., in figure 17, and 
wherein the removal control element is configured to pivot out of the depression in a second position of the removal control element (5), as illustrated in annotated figure 18, shown as follows.

    PNG
    media_image1.png
    666
    731
    media_image1.png
    Greyscale

wherein the receiving frame comprises an upper boundary face comprising a depression configured to accommodate the entire removal control element in a first position of the removal control element, the removal control element having a dimension smaller than an accommodating dimension of the depression, and 
wherein the removal control element is configured to pivot out of the depression in a second position of the removal control element.  
Regarding Claim 1, Wallbott does not expressly teach, but Helmsley teaches wherein the receiving frame comprises a lower boundary face (3) comprising a depression, as illustrated in figure 1, configured to accommodate the entire removal control element, i.e., handle (2), in a first position of the removal control element,(2), i.e., when the handle (2) is fully stored within the depression (3), the removal control element (2) having a dimension smaller than an accommodating dimension of the depression (3), noting that in order to store handle (2), it must be smaller in dimension than the depression, otherwise the handle (2) and the depression (3) would form an interference fit effectively locking them together in contrast to how Helmsley’s disclosure teaches that they operate, i.e., to repeatedly move handle 2 from a stored position to a deployed position and back to a stored position with the depression (3), and 
wherein the removal control element (2) is configured to pivot out of the depression (3) in a second position of the removal control element (2), as illustrated in figure 1 and as mentioned at paragraphs 20 and 36 and as illustrated in figure 3, as follows.


    PNG
    media_image2.png
    657
    649
    media_image2.png
    Greyscale


[0020] Suitcase 1 has a pivoted handle 2 which moves from a first stored position in a recess 3 to a second in use position spaced from the suitcase by a spacer 4 as described in this prior patent application. A releasable latch 5 may secure the handle 2 in the recess 3 when the handle is not in use. Handle 2 

[0036] When the suitcase is not in use, the handle 2 can be latched by latch 5 in its recess 3 thereby turning off the micro switch 15. This prevents the suitcase from becoming "powered", e.g. in the hold of an aircraft.
Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the receiving frame comprises an upper boundary face comprising a depression configured to accommodate the entire removal control element in a first position of the removal control element, the removal control element having a dimension smaller than an accommodating dimension of the depression, and 
wherein the removal control element is configured to pivot out of the depression in a second position of the removal control element, as taught by Helmsley, for use with Wallbott’s pivoting removal control element, for the purpose of stowing the removal control element and therefore improving safety from impingement on said control element when not in use as well as to provide a neat appearance.

Regarding Claim 2, Wallbott teaches,
wherein the receiving frame (2) is configured for receiving at least one pair of containers (3, 4) arranged one behind the other, as illustrated in figures 3 and 4.
further comprising:
at least one second locking device (17) for releasably locking a container (3, 4) arranged in the receiving frame (2) and protruding towards the insertion opening, as illustrated in figures 13a-13e and as mentioned at p. 12, lines 5-15.
Regarding Claim 4, Wallbott teaches
wherein the at least one first locking device (5) has at least one movable first bolt, i.e., noting that the hook (10) has two appendage which can be construed as two “bolts”, which is movable on an upper face of the receiving frame (2) between a deactivation position and an activation position, as illustrated in figures 13a-13e, and
wherein the at least one first bolt (10), in the activation position, forms a limit stop for an end of a container (3, 4) opposite the first wall and, in a deactivation position, removes the limit stop, as illustrated in figures 13a-13e, for example.
Regarding Claim 5, Wallbott teaches 
wherein the removal control element (11, 13) is coupled to the first engagement body via a linkage, noting that the handle (13) and bars (9, 11) form a linkage with hooks/bolts (10, 17), as illustrated in figures 13a-13e, for example.
Regarding Claim 6, Wallbott teaches,
wherein the linkage is configured as a rigid rod (9, 11) between the removal control element (11, 13) and the first engagement body (10, 17, 19).

wherein the first engagement body (10, 17, 19) has a first elongate projection, i.e., noting the elongate nature of the hook or bolt like features on engagement bodies/hooks (10, 17, 19), on the rod (9, 11), and wherein the first elongate projection is configured to be deflected, by rotation of the rod, towards the container or into a depression, as illustrated in figures 16, 17 and 18, and as mentioned at p. 12, last two lines, to p. 13, line 6, of the receiving frame (2) directed away from the container (2), as illustrated in figures 13a-13e, for example.
Regarding Claim 8, Wallbott teaches,
wherein the first engagement body (10) has a second, curved projection on the rod (9), as illustrated in figures 5, i.e., noting the somewhat curve-like characteristics of hooks/bolts (10), as well as in figure 8, noting the rounded/curve-like ends of hooks/bolts/projections (10), and figures 17 and 18, showing an angled and substantially curved hook/bolt (5, 10), which curve in a different plane than the previous identified examples, wherein the second projection (10, 17, 19) is spaced apart from the first elongate projection (10, 17, 19) and is configured to be deflected, by rotation of the rod (9, 11), towards the container (2) or into a depression, i.e., as illustrated in figures 16, 17 and 18, and as mentioned at p. 12, last two lines, to p. 13, line 6, of the receiving frame (2) directed away from the container (3, 4), and,
wherein when the second projection (10, 17, 19) is deflected in the depression, said second projection protrudes partially from the depression, as illustrated in figures 17 and 18, for example.
Regarding Claim 9, see rejection of Claim 8, above.
Regarding Claim 10, Wallbott teaches,
wherein the removal control element (13) and the first engagement body (10, 17, 19) are mounted displaceably in an elongate guide mechanism, i.e., (6-8, 14, 15), as illustrated in figure 5 and as mentioned at p. 8, last seven lines, to p. 9, first seven lines, as well as illustrated in figures 16, 17 and 18 and as mentioned at and as mentioned at p. 12, last two lines, to p. 13, line 6.
Regarding Claim 13, Wallbott teaches,
wherein the removal device (5) is configured, by moving the removal control element (13) to an activation position, as illustrated in figures 13a-13e, for example, to effect an engagement between the first engagement body (10) and the container (3, 4) and, by moving the removal control element (11, 13) to a deactivation position, to cancel the engagement, as illustrated in figures 1, 2, 5, 13a-13e and 14.
Regarding Claim 14, Wallbott teaches,
wherein the first locking device (5) is coupled to the removal device (9, 10, 11, 13, 17), as illustrated in figures 13a-13e, such that, upon activation of the removal device (9, 10, 11, 13, 17), a deactivation of the first locking device (5) takes place and, upon deactivation of the removal device (5), the activation of the first locking device (5) takes place.  
Regarding Claim 15, Wallbott teaches a vehicle with a cabin and, located therein, a cabin monument which has a stowage and removal system, as mentioned at p. 1, first two lines, i.e., “[t]he invention relates to a trolley arrangement of a galley of a vehicle, especially of an aircraft…”
Regarding Claim 16, Wallbott teaches a vehicle with a cabin and, located therein, a cabin monument which has a stowage and removal system, as mentioned at p. 1, first sentence, which states “[t]he invention relates to a trolley arrangement of a galley of a vehicle, especially of an aircraft”, noting also the monument in the form of trolley container (2) as illustrated in figures 3, 4, 6a-6d and 19.

Regarding Claim 17, Wallbott teaches wherein the a first control element, i.e., handling grip (13), as illustrated in figures 13a-13c, extends rectilinearly along a main axis of extension between the first wall, i.e., toward the right hand side of figures 13a-13c, and the insertion opening, i.e., toward the left hand side of figures 13a-13c.

Regarding Claim 17, Wallbott does not expressly teach wherein the depression extends rectilinearly along a main axis of extension between the first wall and the insertion opening.

wherein the depression (3) extends rectilinearly along a main axis of extension between the first wall, i.e., the bottom end of the suitcase (1), and the insertion opening, i.e., the top end of the suitcase (1).

Regarding Claim 17, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the depression extends rectilinearly along a main axis of extension between the first wall and the insertion opening, as taught by Helmsley, in Wallbott’s system for the purpose of stowing the removal control element and therefore improving safety from impingement on said control element when not in use as well as to provide a neat appearance.

Regarding Claim 18, Wallbott does not expressly teach wherein the depression extends by half a length of the container.

Note that it has been held that “a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 18, before the effective filing date, it would have been obvious as a matter of design choice for one of ordinary skill in the art to have provided wherein the depression extends by half a length of the container as to how long the depression extends since Applicant does not provide any criticality to this feature and it 

Regarding Claim 19, Wallbott does not expressly teach wherein the depression comprises an elongate depression and an enlarged depression portion at an end of the elongate depression, and wherein the elongate depression extends rectilinearly and the enlarged depression portion is arranged eccentrically on the upper boundary face.

Regarding Claim 19, Wallbott does not expressly teach, but Helmsley teaches wherein the depression (3) comprises an elongate depression and an enlarged depression portion, i.e, the upper depression portion which is shown to be larger in width than the lower more narrow lower portion, as illustrated in figure 1, at an end of the elongate depression, as illustrated at annotated figure 1, and wherein the elongate depression extends rectilinearly, i.e., along the longitudinal length of the suitcase (3), and the enlarged depression portion, i.e., the upper depression portion, is arranged eccentrically on the upper boundary face, as illustrated in figure 1.

Note again that Applicant provides no criticality as to the dimensions or proportions of the depression.

    PNG
    media_image3.png
    657
    649
    media_image3.png
    Greyscale


Regarding Claim 19, before the effective filing date, it would have been obvious as a matter of design choice for one of ordinary skill in the art to have provided wherein the depression comprises an elongate depression and an enlarged depression portion at an end of the elongate depression, and wherein the elongate depression extends rectilinearly and the enlarged depression portion is arranged eccentrically on the upper boundary face, as taught by Helmsley, in Wallbott’s system, for the purpose of fitting the removal control element (11, 13) into a depression for the purpose of stowing the removal control element and therefore improving safety from impingement on said control element when not in use as well as to provide a neat appearance.   Note that it would have been well within the skill of an ordinarily skilled artisan to have fitted the depression to the removal control element (11, 13), and that Applicant provides no criticality as to the proportions of the removal control element on one end with respect to the other.  

Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive. 

Applicant asserts that Helmsley is not analogous art because Helmsley teaches a motorized suitcase and because Helmsley allegedly does not solve the same problem Applicant faces, i.e., “arranging full-size trolleys behind one another in a single parking space (which) is not possible in practice because a rear trolley can only be reached with great difficulty by cabin crew” as mentioned at Applicant’s remarks, p. 8, lines 3-21.

In response to Applicant's argument that Helmsely is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

The scope of analogous art is to be construed broadly.  See MPEP 2143, Example 7, stating with respect to Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), “[t]he court explained that the Supreme Court’s decision in KSR "directs [it] to construe the scope of analogous art broadly." Id. at 1238, 95 USPQ2d at 1530. More particularly, with respect to this cite, The Court in Wyers states as follows.
‘The Supreme Court’s decision in KSR International Co. v. Teleflex, Inc., 550 U.S. 398 (2007), directs us to construe the scope of analogous art broadly, stating that “familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 402 (emphasis added).’

In this case, Applicant excessively narrowly construes Applicant’s claims and disclosure as well as the prior art.  Helmsley teaches recessing a handle/removal control element within an object surface such as a suitcase when not in use.  Applicant faces the same problem of recessing the handle/removal control element within an object surface for both safety as well as aesthetic purposes, as does Wallbott, the primary reference.  

In response to Applicant's argument, it is noted that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's arguments, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Wallcott is used as the primary reference which has all of Applicant’s claimed system except for a depression for recessing the handle/removal control element.  Helmsley teaches this feature, as described previously.  

Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” it is not persuadable that Helmsley’s teaching of a suitcase handle recessable into a depression to be flush with the surrounding surface KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sprenger ‘910 is cited as teaching a handle that is located within a recess/depression, as mentioned at abstract, last sentence, and figures 1 and 2, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 28, 2021